
	
		II
		110th CONGRESS
		2d Session
		S. 3469
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2008
			Mr. Voinovich (for
			 himself, Mr. Inhofe,
			 Mr. Isakson, Mr. Bond, and Mr.
			 Chambliss) introduced the following bill; which was read twice and
			 referred to the Committee on Environment
			 and Public Works
		
		A BILL
		To provide that the Clean Air Interstate Rule shall
		  remain in full force and effect.
	
	
		1.Short titleThis Act may be cited as the
			 CAIR Reinstatement Act of
			 2008.
		2.Clean Air
			 Interstate Rule
			(a)In
			 generalNotwithstanding any other provision of law, the
			 Environmental Protection Agency is directed and authorized to implement the
			 Clean Air Interstate Rule and the rule establishing Federal Implementation
			 Plans for the Clean Air Interstate Rule as promulgated and modified by the
			 Administrator of the Environmental Protection Agency (70 Fed. Reg. 25,162 (May
			 12, 2005), 71 Fed. Reg. 25,288 (April 28, 2006), 71 Fed. Reg. 25,328 (April 28,
			 2006), 72 Fed. Reg. 59,190 (Oct. 19, 2007)). Such rules shall remain in force
			 and effect except as they may later be revised by the Administrator of the
			 Environmental Protection Agency by rule pursuant to the Clean Air Act (42
			 U.S.C. 7401 et seq.).
			(b)Savings
			 clauseExcept as specifically provided in this Act, nothing in
			 this Act shall change or modify the authority or obligations set forth in the
			 Clean Air Act (42 U.S.C. 7401 et seq.).
			
